Case 1:18-cv-00262-MAC-ZJH Document 11 Filed 09/16/21 Page 1 of 3 PageID #: 42




 UNITED STATES DISTRICT COURT                                EASTERN DISTRICT OF TEXAS


MICHAEL RAY HARRISON,                             §
                                                  §
                Movant,                           §
                                                  §
versus                                            §    CIVIL ACTION NO. 1:18-CV-262
                                                  §
UNITED STATES OF AMERICA,                         §
                                                  §
                Respondent.                       §

                MEMORANDUM ORDER ADOPTING THE MAGISTRATE
                   JUDGE’S REPORT AND RECOMMENDATION

         Movant Michael Ray Harrison, a federal prisoner, proceeding pro se, filed this motion to

vacate, set aside or correct sentence pursuant to 28 U.S.C. § 2255.

         The court ordered that this matter be referred to the Honorable Zack Hawthorn, United

States Magistrate Judge, at Beaumont, Texas, for consideration pursuant to applicable laws and

orders of this court. The magistrate judge recommends denying the motion to vacate, set aside

or correct sentence.

         The court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, pleadings and all available

evidence. No objections to the Report and Recommendation of United States Magistrate Judge

were filed by the parties.

         The movant is not entitled to the issuance of a certificate of appealability. An appeal from

a judgment denying federal habeas corpus relief may not proceed unless a judge issues a certificate

of appealability. See 28 U.S.C. § 2253; FED. R. APP. P. 22(b). The standard for granting a

certificate of appealability, like that for granting a certificate of probable cause to appeal under
Case 1:18-cv-00262-MAC-ZJH Document 11 Filed 09/16/21 Page 2 of 3 PageID #: 43




prior law, requires the movant to make a substantial showing of the denial of a federal

constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke, 362

F.3d 323, 328 (5th Cir. 2004); see also Barefoot v. Estelle, 463 U.S. 880, 893 (1982). In making

that substantial showing, the movant need not establish that he should prevail on the merits.

Rather, he must demonstrate that the issues are subject to debate among jurists of reason, that a

court could resolve the issues in a different manner, or that the questions presented are worthy of

encouragement to proceed further. See Slack, 529 U.S. at 483-84; Avila v. Quarterman, 560 F.3d

299, 304 (5th Cir. 2009). If the motion was denied on procedural grounds, the movant must show

that jurists of reason would find it debatable: (1) whether the motion raises a valid claim of the

denial of a constitutional right, and (2) whether the district court was correct in its procedural

ruling. Slack, 529 U.S. at 484; Elizalde, 362 F.3d at 328. Any doubt regarding whether to grant

a certificate of appealability is resolved in favor of the movant, and the severity of the penalty may

be considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th

Cir. 2000).

       The movant has not shown that any of the issues raised by his claims are subject to debate

among jurists of reason, or that a procedural ruling is incorrect. In addition, the questions

presented are not worthy of encouragement to proceed further. The movant has failed to make

a sufficient showing to merit the issuance of a certification of appealability.

                                              ORDER

       Accordingly, the findings of fact and conclusions of law of the magistrate judge are

correct, and the report of the magistrate judge (#9) is ADOPTED. A certificate of appealability




                                                  2
Case 1:18-cv-00262-MAC-ZJH Document 11 Filed 09/16/21 Page 3 of 3 PageID #: 44




will not be issued. A final judgment will be entered in this case in accordance with the magistrate

judge’s recommendation.

          SIGNED at Beaumont, Texas, this 16th day of September, 2021.




                                             ________________________________________
                                                         MARCIA A. CRONE
                                                  UNITED STATES DISTRICT JUDGE




                                                3
